Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants amendments, filed on 12/2/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have canceled claim 10 and have replaced the second claim 10 with claim 19 which overcomes the duplicate claim objections.  The 112(b) rejection to claim 6 has been overcome by Applicants amendments.  Applicants amendments to claim 8 have overcome the 112(b) rejection.  Applicants have amended independent claim 1 by reciting that the first material is comprised of an uncured polymer, a second catalyst, and a particle that inhibits the second catalyst.  Applicants have also amended independent claim 9 to include the limitation that the particle accelerates the rate of curing of the uncured polymer.  These claim amendments overcome the previously relied upon prior art rejections and place claims 1-9 and 13-19 in condition for allowance.  Claims 12 and 20 are rejected under 112(b) as described below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 12 recites the limitation “the first catalyst further inhibits residual cross-linking”.  This claim is indefinite.  The use of the term “catalyst” to describe inhibiting residual crosslinking of the polymer makes no sense to one having ordinary skill in the art.  The IUPAC gold book defines the term catalyst in part to refer to “A substance that increases the rate of a reaction without modifying the overall standard Gibbs energy change in the reaction; the process is called catalysis. The catalyst is both a reactant and product of the reaction. The words catalyst and catalysis should not be used when the added substance reduces the rate of reaction (see inhibitor).”  However, Applicants are employing the term catalyst in the manner which is incompatible with the definition of catalyst.  
Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 20 has been amended into a method comprising: providing a first material comprising an uncured polymer, curing the uncured polymer to provide a cured polymer, and after providing the cured polymer, contacting the first material with a vapor phase catalyst to retard or stop crosslinking of the cured polymer.  This claim is indefinite for two reasons.  First, the use of the term “catalyst” to describe slowing down or stopping the crosslinking of the polymer makes no sense to one having ordinary skill in the art.  The IUPAC gold book defines the term catalyst in part to refer to “A substance that increases the rate of a reaction without modifying the overall standard Gibbs energy change in the reaction; the process is called catalysis. The catalyst is both a reactant and product of the reaction. The words catalyst and catalysis should not be used when the added substance reduces the rate of reaction (see inhibitor).”  However, Applicants are employing the term catalyst in the manner which is incompatible with the definition of catalyst.  
Second, claim 20 recites that after providing the cured polymer, the first material is contacted with a vapor phase catalyst.  However, during the curing step, the first material is no longer present in the manner of which is was originally recited since at least a portion of the first material has been cured.  While the first material is comprised of an uncured polymer, Applicants are referring back to the first material prior to curing in the step where it has been cured, rendering the claim indefinite.  Applicants could overcome this rejection by amending the limitation “the first material” in the second to last line to --the cured polymer--.

Allowable Subject Matter
Claims 1-9 and 13-19 are allowed.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766